ORDER
PER CURIAM.
Defendant appeals his conviction of second degree burglary, § 569.170, RSMo 1986. He was sentenced by the court as a prior and persistent offender to a term of thirteen years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).